DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Submission of a Response
Applicant’s submission of a response was received on 04/05/2022. Presently, claims 1-14 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Holby Abern on 5/6/2022.

The application has been amended as follows: 
	Claim 6 (currently amended): The electronic gaming machine of Claim [[6]] 5, wherein the at least one communication property is selected from the group consisting of: a bandwidth of a network associated with the portable electronic device and a speed of the network associated with the portable electronic device.

Claim 7 (currently amended): A method of operating an electronic gaming machine, said method comprising:
displaying, by a display device of the electronic gaming machine that is distinct from any portable electronic device, a credit balance that is maintained by a processor of the electronic gaming machine independent of any server, 
responsive to a determination occurring to establish communication with a portable electronic device associated with a player:
establishing, via a wireless interface of the electronic gaming machine, a wireless communication session with the portable electronic device, 
after establishing the wireless communication session with the portable electronic device:
responsive to a game initiation event, determining, by the processor of the electronic gaming machine, a game outcome for a play of a game, 
determining, by the processor, a multimedia stream associated with a first portion of the play of the game, said determination of the multimedia stream being based, at least in part, on at least one attribute of the portable electronic device, wherein for a first attribute of the at least one attribute of the portable electronic device: 
a first multimedia stream associated with the play of the game and comprising audio content, video content and haptic content is determined responsive to a first determination of the first attribute, and 
a second, different multimedia stream associated with the play of the game and comprising audio content, video content and no haptic content is determined responsive to a second, different determination of the first attribute, 
causing a wireless communication of the determined multimedia stream associated with the first portion of the play of the game to the portable electronic device, 
displaying, by the display device of the electronic gaming machine and in conjunction with the determined multimedia stream associated with the first portion of the play of the game being provided by the portable electronic device, a second portion of the play of the game, wherein the determined game outcome is displayed via at least one of the display device and the determined multimedia stream communicated to the portable electronic device, and
responsive to a cashout input being received, prior to any termination of the established wireless communication session with the portable electronic device, via an input device of the electronic gaming machine that is distinct from the portable electronic device: 
terminating the established wireless communication session with the portable electronic device, and
separate from the termination of the established wireless communication session with the portable electronic device, causing, by the processor, an initiation of any payout associated with the credit balance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are found to be convincing in the relation to the communication link between the portable electronic device and the electronic gaming machine. Since Juds does not cure the deficiency of Rasmussen, the application is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715